Citation Nr: 1521108	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.
	
3.  Entitlement to an increased disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with diverticulitis. 

4.  Entitlement to an increased disability evaluation in excess of 10 percent for radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 1987, and from January 2003 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2011 and August 2009.  A June 2013 rating decision increased the initial disability rating for radiculopathy of the left lower extremity to 10 percent.  

The Veteran previously filed a notice of disagreement (NOD) disagreeing with the initial rating assigned in an August 2009 rating decision for radiculopathy, right lower extremity.  No statement of the case (SOC) was issued.  However, at a subsequent hearing before the RO's Decision Review Office, the Veteran indicated that he was satisfied with the award of an initial 10 percent rating for that disability.  Therefore, that issue is not subject to this appeal for issuance of an SOC under 38 C.F.R. § 19.9(c) (2014).  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014) (an appellant generally controls the scope of appellate review by selecting the issues upon which he seeks to appeal to the Board.).  

He testified before a Decision Review Office of the RO in January 2011.  He then testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in February 2015.  A transcript of each hearing has been associated with the claims file.  

Following the last adjudication of the case by the agency of original jurisdiction (AOJ) in statements of the case (SOC) issued in June 2013, additional pertinent evidence was added to the Veteran's claims file.  The Veteran filed his substantive appeal in July 2013, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with tinnitus, he is service-connected for hearing loss, and a private doctor's opinion makes it likely that his tinnitus is secondary to hearing loss.

2.  The Veteran's predominant disability involving GERD with diverticulitis is diverticulitis, which is manifested by moderate symptoms involving frequent episodes of bowel disturbance with abdominal distress, including diarrhea and constipation, and intermittent passing blood.  

3.  The Veteran's left radiculopathy is manifested by a mild disability picture involving pain, decreased sensation, and functional effects involving decreased ability to undertake physical activities.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for assignment of an initial disability rating in excess of 10 percent for GERD with diverticulitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.110-4.113, 4.114, including Diagnostic Codes 7346 and 7327 (2014).

4.  The criteria for assignment of an initial disability rating in excess of 10 percent for left radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.120-4.1124, 4.124a, including Diagnostic Code 8520 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in May 2010, which was sent prior to the September 2011 rating decision on appeal.  A case-specific notice is not required as to any downstream elements involving the initial disability to be assigned, and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  

Also, VA obtained private medical records identified by the Veteran.  In this regard, the record was left open at his February 2015 Board hearing to allow the Veteran the opportunity to submit updated private treatment records pertaining to treatment for the left radiculopathy.  He did not submit any additional records during this time period or request VA to obtain them.  Therefore, the Board will assume that either those records are not relevant or that the Veteran does not wish them to be considered.  Therefore, the Board will proceed without these records.  

2. Duty to Provide Examination/Opinion

The Veteran has undergone multiple VA examinations in connection with the appeal, and those VA examinations are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  As to his GERD with diverticulitis, the Board notes that the last VA examination, conducted in May 2013, evaluated the GERD component of his disability, but not the diverticulitis component.  Nonetheless, the remaining evidence, including nearly contemporaneous VA and private medical records, plus his more recent Board hearing testimony in February 2015, adequately brings up-to-date the missing information.  Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).

The Board has also considered whether a separate medical opinion is required to determine the likely severity of his service-connected medical conditions absent the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  It would not appear reasonable to do so at this point for two reasons.  First, it would be unreasonable to ask the Veteran to stop taking his medication in order to evaluate the non-medicated severity of his conditions.  Second, there is no reasonable or rational basis to believe that any medical expert could determine the actual severity of the Veteran's unmedicated conditions except on the basis of speculation.  Because the law does not allow the Board to reach a decision on such a speculative basis, a VA examination doing this would not provide the evidentiary foundation for a favorable (or unfavorable) outcome.  See 38 C.F.R. § 3.102; Jones, 23 Vet. App. at 389-91.

Otherwise, there is no indication that any service-connected disability has increased in severity or that new VA examinations are otherwise needed to evaluate the severity of his service-connected disabilities.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issues involved, including that the purpose of the hearing was to have the Veteran describe the impairment caused by his disabilities in his daily life.  See Board Hr'g Tr. 13.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 6, 7, 15.  The Board concludes that all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant were met.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process requirements have been satisfied, and the appeals may consider at this time. 

II.  Service Connection

The Veteran is seeking service connection for tinnitus.  As the evidence tends to make it likely that his tinnitus is secondary to his service-connected hearing loss, service connection will be granted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

In this case, it is not materially in dispute that the Veteran is currently diagnosed with tinnitus.  The record also shows that he is currently service-connected for a hearing loss disability.  With regard to the nexus requirement, a private otolaryngologist wrote a supporting letter in September 2010 stating his opinion that the Veteran's "tinnitus is driven by his hearing loss, which is secondary to his noise exposure while serving our country."  The Veteran underwent a VA examination in July 2009, which resulted in a negative opinion, but the VA examiner only addressed the question of whether the Veteran's tinnitus is due to acoustic trauma during service.  

Because the private doctor's September 2010 opinion establishes a secondary nexus to hearing loss, the Board will resolve all reasonable doubt in his favor in finding that service connection for tinnitus should be granted as secondary to hearing loss.  The appeal to this extent is granted.  





III.  Disability Ratings

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In all cases, a Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan, 573 F.3d at 1287.

B. Rating Schedule

(1) GERD with Diverticulitis

The Veteran's GERD with diverticulitis is evaluated under the Schedule of Ratings-Digestive System, 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319-7346.  

With particular regard to the GERD component of his disability, the Board finds that two diagnostic codes are potentially applicable.  The rating schedule for these diagnostic codes is as follows:

7346 Hernia hiatal:

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health
60
Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health
30
With two or more of the symptoms for the 30 percent evaluation of less severity
10

7307 Gastritis, hypertrophic (identified by gastroscope):

Chronic; with severe hemorrhages, or large ulcerated or eroded areas
60
Chronic; with multiple small eroded or ulcerated areas, and symptoms
30
Chronic; with small nodular lesions, and symptoms
10
Gastritis, atrophic.

A complication of a number of diseases, including pernicious anemia.

Rate the underlying condition.


(As there is no indication of an ulcer, DCs 7304-7306 are not potentially applicable.  See 38 C.F.R. § 4.110.)  

With particular regard to the diverticulitis component of his disability, a single diagnostic code is provided.  However, it refers the disability to be rated under three separate codes.  The rating schedule for these conditions is as follows:

7327 Diverticulitis.

Rate as for irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.


7319 Irritable colon syndrome (spastic colitis, mucous colitis, etc.):

Severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress
30
Moderate; frequent episodes of bowel disturbance with abdominal distress
10
Mild; disturbances of bowel function with occasional episodes of abdominal distress
0

7301 Peritoneum, adhesions of:

Severe; definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage
50
Moderately severe; partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain
30
Moderate; pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension
10
Mild
0
NOTE: Ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.


7323 Colitis, ulcerative:

Pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess
100
Severe; with numerous attacks a year and malnutrition, the health only fair during remissions
60
Moderately severe; with frequent exacerbations
30
Moderate; with infrequent exacerbations
10

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in §4.14.  38 C.F.R. § 4.113.  

Accordingly, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114, Introductory Note.  

For purposes of evaluating conditions in §4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

(2) Radiculopathy, Left Lower Extremity

Disability ratings for radiculopathy are set forth in the rating schedule under 38 C.F.R. § 4.129, DC 8520.  The rating schedule is as follows:

Sciatic nerve

8520 Paralysis of: 

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80
Incomplete:

Severe, with marked muscular atrophy
60
Moderately severe
40
Moderate
20
Mild
10

(The Board notes that DC 8512 pertains to the "lower radicular group," which might appear to be applicable to the Veteran's disability, which involves radiculopathy of a lower extremity.  In this regard, the title of this diagnostic code is misleading.  The actual rating criteria, which refer to the hands, wrist, and fingers, make clear that this diagnostic code only applies to the lower radicular group of the cervical spine.  See 38 C.F.R. § 4.124a.  As such, it is not potentially applicable in this case.)

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 1.124a, Diseases of the Peripheral Nerves, Introductory Note.  

Neurological disabilities are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  Consideration is especially to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In a rating disability from a neurological condition in the preceding sentence, the appropriate schedule should be referred to.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The schedular ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

C. Application of the Rating Schedule - 
GERD with Diverticulitis

The Veteran's GERD with Diverticulitis has been assigned a single 10 percent rating throughout the instant period of appellate review, which begins on April 19, 2010, when he filed a claim for increase, plus the one-year look back period.  

The 10 percent rating for this disability is assigned under DC 7319-7346.  This hyphenated diagnostic code is legally consequential for two reasons.  

First, the Veteran's GERD is an unlisted condition.  Therefore, the disability is rated by analogy.  The first part of this hyphenated diagnostic code, DC 7319, reflects that the diverticulitis component of the disability has been rated by analogy to irritable colon syndrome.  The second part of this hyphenated diagnostic code, DC 7346, reflects that the GERD component of the disability hiatal hernia.  See 38 C.F.R. §§ 4.20, 4.27.   

Second, and relatedly, the rating schedule expressly precludes the assignment of separate ratings for these two components of his disability.  Instead of assigning separate ratings, the rating schedule directs that the assigned rating reflect the "predominant" disability.  See 38 C.F.R. § 4.114, Introductory Note.  

With this in mind, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes and finds that the Veteran's disability picture is most consistent with a "moderate" disability picture under DC 7319, which directly corresponds to the currently-assigned 10 percent disability rating.  The reasons for this decision follow.  




(1) DC 7346

A higher disability rating is not assignable under DC 7346 for two reasons.  First, as the Veteran emphasized at his Board hearing, his GERD is not his predominate disability.  See Board Hr'g Tr. 9.  Because the rating schedule requires that the disability rating be based on the predominant disability, a higher rating could not be assigned on the basis of his GERD.  

Second, and relatedly, the evidence shows that his GERD is not manifested to a higher disability-level.  More precisely, the disability is manifested by some persistently recurrent epigastric distress with dysphagia [difficulty in swallowing], pyrosis [heartburn], and regurgitation [back-flow of contents], accompanied by substernal or arm or shoulder pain, but it is not productive of a considerable impairment of health, as required for the next-higher disability level under DC 7346.  

Indeed, there are some higher-level symptoms present.  For instance, on VA examination in June 2010, his symptoms were noted to involve retrosternal burning, "water brash," and regurgitation.  He "no longer vomits or has nausea, and "does not have chest pain radiating to the jaw, throat or arm," but he did "occasionally" have difficulty swallowing.  He had symptoms "every day or ever second or third day, but his condition was "improved."  Likewise, during VA treatment that same month, June 2010, his GERD was "stable," although he had breakthrough GERD, regurgitation, and "some" dysphagia.  Then in January 2012, he reported having dysphagia that "has been getting worse over the last few months."  Most recently on VA examination in May 2013, the Veteran again complained of some recurrent symptoms, including reflux "from time to time" and regurgitation of food daily," and this examiner expressly notated that the condition involved pyrosis, reflux, and regurgitation.  

There is also some intermittent showing of substernal or arm or shoulder pain.  For instance, as he wrote in a June 2010 letter he has "a pain in my left shoulder [] about twice monthly."  This evidence is representative of his complaints throughout the period of appellate review, and they tend to establish the presence of higher-level symptoms involving dysphagia [difficulty in swallowing], pyrosis [heartburn], and regurgitation [back-flow of contents], accompanied by substernal or arm or shoulder pain.     

However, these symptoms are not shown to result in a "considerable impairment in health."  To the contrary, the VA examination in June 2010 demonstrated that the Veteran's symptoms were "improved."  Likewise on VA examination in May 2013, the Veteran reported that his condition is "fairly stable" with the exception of "some reflux from time to time."  Also, on private treatment throughout 2011 and 2012 the Veteran denied weight loss, reported normal appetite and he was noted to be "well developed and well-nourished."  VA treatment records, including in March 2011, reflect a similar condition.  Finally, the Veteran himself testified at the February 2015 Board hearing that his acid reflux "is mostly controlled as far as that goes," and it was his bowel issues that was problematic.  See Board Hr'g Tr. 9, 12.  

Such evidence, which portrays a "stable" condition with the Veteran "doing well," is inconsistent with a "considerable impairment of health."  Because the evidence shows a disability picture not meeting all the eligibility criteria for a higher-degree of disability as set forth under DC 7346, a higher rating is not assignable on this basis.  

A higher rating is also not assignable under DC 7307, regarding gastritis.  This condition was diagnosed during a private esophagogastroduodenoscopy in February 2012.  The specific finding was: "There was a marked amount of antral gastritis."  The report does not identify any degree of gastritis.  In the context of this examination report, which appears to be the type regularly kept for this purposes, it must be assumed that any further findings would have been recorded if present.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); cf. Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Therefore, the Board has no evidentiary foundation to find that this condition is manifested by "multiple small eroded or ulcerated areas, and symptoms," which is required for the next-higher disability level under DC 7307.  

For these reasons, a higher disability rating is not assignable on the basis of the GERD component of the Veteran's disability.  

(2) DC 7327-7319, -7301, -7323

The evidence also does not support assignment of a higher rating on the basis of the diverticulitis component of the Veteran's disability as the evidence tends to show that there is an absence of (a) severe symptoms of irritable colon syndrome; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; (b) moderately severe symptoms of adhesions of peritoneum; partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain; and (c) moderately severe symptoms of ulcerative colitis; with frequent exacerbations, as required for a higher rating (by analogy) under DCs 7319, 7301, and 7323, respectively.  Rather, the condition is most consistent with the currently-assigned 10 percent disability level involving a "moderate" disability picture with "frequent episodes of bowel disturbance with abdominal distress" 

Again, at his Board hearing, the Veteran expressly indicated that his predominate disability involves the abdominal distress symptoms associated with his diverticulitis.  See Board Hr'g Tr. 9.  He described symptoms involving a past history during service of "pass[ing] a ton of dark blood in the stool every day."  Board Hr'g Tr. 9.  He summarized that his ongoing disability involved passing dark blood in his stool, feeling "yucky" on "most days," and "alternating" symptoms of diarrhea and constipation "all the time."  Board Hr'g Tr. 10-11.  He went on to detail that:

Very rarely do I have a period, a very long period of more than a day or two of normal bowel movements.  It's either diarrhea or constipation.  Probably out of the three things whether diarrhea, constipation or a normal bowel movements.  I would probably say the normal bowel movements would be a minority to the other two.

Board Hr'g Tr. 11. 

This testimony indicates a disability picture involving "frequent episodes" but with breaks of up to one or two days between episodes.  Because of these intervals, it cannot be found that the abdominal distress is "more or less constant."  

Consistent with his hearing testimony, the Veteran's medical records reflect complaints in January 2012 involving "some intermittent constipation and diarrhea," which was "[m]ost of the time, [] more constipation,"  with "some rectal bleeding associated with this."  Earlier, on VA examination in June 2010, his condition was found to involve being "chronically constipated in regards to the diverticulosis, but he has had no other hospitalizations or events that would be characterized as diverticulitis with bleeding hospitalization, fever or pain that would be reflected in his blood count, which is normal this month."  

This earlier evidence is consistent with his hearing testimony, as it indicates "intermittent" symptoms primarily involving constipation.  Again, such a disability picture cannot support a finding of "more or less constant abdominal distress" involving diarrhea or alternating diarrhea and constipation, because the term "intermittent" implies that the symptoms are not constant.  

Without such a disability picture, the next-higher disability level, 30 percent, on the basis of irritable colon syndrome under DC 7319 is not assignable.  Analogously, the disability picture involving "intermittent" symptoms predominated by constipation is inconsistent with "frequent exacerbations" of diverticulitis resulting in a "moderately severe" disability, as required for the next-higher disability level under DC 7323.  Therefore, a higher rating also cannot be assigned analogously under that diagnostic code.  

Finally, there is no indication in any of the treatment records that he has symptoms consistent with adhesions of peritoneum involving partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  Under the circumstances of this case, including the relative consistency of his treatment for his condition, it appears most reasonable to assume that the absence of such documented symptoms throughout the appeal period means that such symptoms are absent.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); cf Fountain v. McDonald, --- Vet. App. ----, 2015 WL 510609 Vet.App.,2015 (a medical report stating that a "veteran did not report tinnitus" cannot be considered evidence of a denial of tinnitus during service or after service).

(3) Other Diagnostic Codes

As a final matter, the Board will take notice of two additional diagnostic codes under 38 C.F.R. § 4.114, which might appear potentially applicable.  These are DC 7332, regarding rectum and anus, impairment of sphincter control, and DC 7203, regarding esophagus, stricture of.  The Board notes that separate disability ratings under DC 7332 and/or DC 7203 could potentially be assignable as neither of these diagnostic codes is listed in the Introductory note to 38 C.F.R. § 4.114, as diagnostic codes that cannot be combined with each other.  Although potentially applicable, the evidence in this case does not support assignment of separate ratings.  

First, with regard to DC 7332, the evidence indicates a history of fecal leakage during service.  A February 2007 service treatment record affirmatively notes "problems with fecal incontinence."  Several months later, he wrote in an August 2007 letter describing progressive fecal leakage.  However, on VA examination in April 2009, this symptom was distinctly attributed to medication for a different disability.  Accordingly, this leakage cannot be evaluated and assigned a higher rating in the context of this appeal.  See Mittleider, 11 Vet. App. at 182;

The Veteran has also described bleeding.  But this is not indicated as leakage.  Instead it is indicated that he passes blood during a bowel movement.  For instance, he reported during treatment in June 2010 that he still had occasional blood in his stool.  Likewise, during his Board hearing, he indicated that this involves "passing blood," which he differentiated from his (separately service-connected)  hemorrhoid.  Other medical records, such as a January 2012 private medical record, also associate the bleeding with passing stool.  Therefore, the Board has taken this evidence into consideration in the context of evaluating the disability under DC 7319.  Otherwise, there is no indication of impairment in sphincter control where such would reasonably be expected to be recorded if it had been discovered.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); cf Fountain v. McDonald, --- Vet. App. ----, 2015 WL 510609 Vet.App., 2015.  For these reasons, this symptom is not appropriate for consideration under DC 7332 as there is not an indication of an impairment with sphincter control  

A separate rating is also not assignable under DC 7203, as the evidence tends to show an absence of stricture of esophagus.  Most notably in this regard, the Veteran presented to his private doctor in January 2012 with complaints of worsening dysphagia.  Accordingly, an EGD with dilation was conducted in February 2012.  On VA examination in May 2013, however, the VA examiner noted the history of dilation, but marked that there was no esophageal stricture.  This examiner reviewed the private records from February 2012 pertaining to the dilation, and summarized that this evidence showed the Veteran's esophagus was noted to be normal on exam, but he was empirically dilated to hopefully help improve subjective symptoms, not because of any stricture or esophageal abnormality was found.  In light of this evidence, which affirmatively establishes the absence of esophagus stricture, there is no evidentiary basis for assigning a rating under DC 7203.  It should be reiterated that the complaints of dysphagia are contemplated under DC 7346.  See 38 C.F.R. § 4.114.  

In light of the foregoing evidence, which demonstrates that a higher-level disability picture is not more nearly approximated at any time during period of appellate review, including during the one-year look back period, a higher rating may not be assigned.  Therefore, the appeal for a higher rating for GERD with diverticulitis must be denied.  

D. Application of the Rating Schedule - Left Radiculopathy

The Veteran's left radiculopathy has been assigned an initial 10 percent disability rating since April 2010.  That date represents the original award of service connection for the disability.  Therefore, the period of appellate review now before the Board begins from that date (but not earlier).  

After careful consideration of the evidence during the appeal period, the Board finds that an initial rating higher than 10 percent cannot be assigned as the evidence tends to establish no more than a "mild" disability picture, which is consistent with the currently-assigned 10 percent rating under DC 8520.  

Looking to the evidence, the Veteran testified at his February 2015 Board hearing that his radiculopathy involved "mild, probably daily" pain.  Tr. 5-6  He described having to "do stretches, sometimes, you know, at the office" and "every morning in the shower," plus he had to "watch how I walk," and he could not otherwise "do things I would like to do."  He also explained that he could not be as active as he could like with his son because if he got "too active it will get worse."  He candidly testified that he is "going to feel [his disability to] be more, you know, to be more moderate or severe" in degree.  

Consistent with his Board hearing testimony, the medical records show a disability picture predominated by pain, but otherwise wholly sensory in nature.  Specifically, on VA examination in April 2013, the Veteran had pain, but the reflex, motor, and sensory examinations were all "normal," except for light touch, which was "[d]ecreased."  There was also no muscle tone abnormality, muscle atrophy, gait abnormality, imbalance, tremor, or fasciculations.  From a medical perspective, the VA examiner found the Veteran's radiculopathy symptoms to be "mild."  

Likewise, on VA examination in September 2010, it was noted that he was taking medication at bedtime to control symptoms in both legs.  On physical examination, the left lower extremity did not show sensory deprivation; ankle jerks and knee jerks were intact; straight leg raise was negative; and there was no motor weakness or footdrop.

Private medical records from April 2012, May 2011, June 2011, and January 2012, reflect nearly identical findings.  The Veteran also underwent chiropractic treatment from February to March 2012.  As most relevant, these records document his complaints of radicular pain ranging in severity from a high of 9 out of 10 at its most severe to a low of 4 out of ten.   

The most severe presentation during the appeal period was during private treatment in September 2012.  A physical examination at that time showed a positive gait problem involving "mild trouble tandem, tipe, and heel walk," although it was noted he could "still walk[] without walking aid."  Aside from the gait problem, he had decreased sensation in the foot, but no abnormality on reflex testing.  

Overall, the disability picture presented by this evidence is most consistent with the currently-assigned 10 percent disability level.  

Importantly, the Veteran himself testified at his Board hearing that he felt his "mild" and "daily" pain to be "moderate" or "severe."  Although these statements might appear inconsistent, the Board recognizes that even mild, daily pain could plausibly have a moderate or even severe effect on his daily life.  He also had a gait impairment on examination in September 2012; this impairment was noted to be "mild."  

In this regard, it is important to stress that the doctors' and Veteran's use of such terms as "mild" and "moderate" are factual opinions within their relative competencies as doctors and non-medical experts, whereas the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is within the Board's adjudicative authority, rather than the VA examiners; or Veteran's.  Therefore, the medical evidence classifying the condition as "mild" and the Veteran's testimony classifying it as "moderate" or "severe" are only pieces of evidence to be considered in reaching the ultimate legal determination.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In doing so, the Board finds that the totality of the evidence, including the Veteran's own testimony when considered in conjunction with his medical records, most consistently presents a picture involving sensory involvement and pain, with associated functional impairments, resulting in a mild effect on his daily life.  

In light of the foregoing, which demonstrates that a higher-level disability picture is not more nearly approximated at any time during period of appellate review, a rating higher than 10 percent may not be assigned for the Veteran's left radiculopathy.  Therefore, the appeal for a higher rating must be denied.  

E.  Effects of Medication 

In reaching all of the above determinations, specifically those pertaining to the disability ratings for GERD with diverticulitis and left radiculopathy, the Board has been mindful that the Veteran has been taking medication throughout the appeal period to ameliorate the severity of his medical conditions.  Such ameliorative effects cannot be directly taken into account when considering which disability rating to assign because none of the applicable diagnostic codes (for GERD with diverticulitis and for radiculopathy) directly contemplate the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Nonetheless, in all cases, the Board must assign a disability rating by interpreting the reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present, including the how the disabilities affect him under the ordinary conditions of daily life.  See 38 C.F.R. §§ 4.3, 4.10.  Therefore, the relief provided by his medication is directly "relevant to the [his] overall disability picture."  See Jones, 26 Vet. App. at 63.  

On this basis, as explained herein above, there is no reasonable or rationale basis to undertake any further evidentiary development because doing so would provide no more than a speculative and hypothetical basis directed at determining what the Veteran's disability picture might possibly be without the ameliorative effects of his medication.  The law expressly forbids the Board from resolving reasonable doubt on the basis of pure speculation or remote possibility.  See 38 C.F.R. § 3.102, 4.7.  

Accordingly, in reaching the outcomes decided, the Board has limited itself to considering the Veteran's actual disability picture as manifested by the effects of those disabilities in his daily life as contemplated by DCs 7319-7346 and 8520, respectively, instead of considering the hypothetical situation that might exist absent medication.  Reasonable doubt has been resolved in his favor where possible, but reasonable doubt cannot be resolved to assign a higher disability rating on the hypothetical basis of what the Veteran's disability picture might possibly be without the ameliorative effects of medication.

F.  Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion

Here, the rating schedules for assigning disability ratings for the Veteran's GERD with diverticulitis and left radiculopathy provide broad criteria with non-specific categories such as "mild" and "moderate" disability.  Therefore, the schedular criteria for rating these disabilities must necessarily be deemed adequate to evaluate the comprehensive symptoms and manifestations directly associated with the disabilities, such as the bleeding associated with the diverticulitis and the functional limitations imposed by his radiculopathy.  

By way of example, at his February 2015 Board hearing, the Veteran described functional effects of his left radiculopathy to include needing to "do stretches, sometimes, you know, at the office" and "every morning in the shower," plus he had to "watch how I walk," and he could not otherwise "do things I would like to do."  Board Hr'g Tr. 3.  He also explained that he could not be as active as he would like with his son because if he got "too active it will get worse."  Board Hr'g Tr. 3.  

The Veteran's concerns are reasonable and quite understandable.  However, referral for extraschedular consideration cannot be made on this basis, because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  

The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from his GERD with diverticulitis and left radiculopathy.  Referral for extraschedular consideration on the basis of the collective or compounding impact of multiple service-connected disabilities is not warranted at this point.  See Johnson, 762 F.3d 1362.  

He has not asserted that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In fact, after resolving all reasonable doubt in his favor under of Mittleider, 11 Vet. App. 181, there would not appear to be any additional service-connected disabilities that have not been attributed to a specific service-connected condition, especially in light of the comprehensive nature of the rating schedule involved in his case.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.    


F.  Conclusion

In conclusion, when reconciling the various medical and lay evidence into a consistent picture, it must be found that the disability picture of the Veteran's GERD with diverticulitis is most consistent with a 10 percent disability level.  Because he is already assigned a 10 percent disability rating, no adjustment to the rating assigned is warranted.  Likewise, his left radiculopathy is consistent with a 10 percent disability level, which is already assigned.  

The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.


ORDER

Service connection for tinnitus is granted.

An initial disability rating in excess of 10 percent for GERD with diverticulitis is denied.

An initial disability rating in excess of 10 per for left radiculopathy is denied.  


REMAND

The Veteran's claim of service connection for headaches must be remanded to obtain a VA examination addressing the complex medical issues raised by the case.  

By way of background, the Board notes that the Veteran's service treatment records (STRs) and post-service medical records contain complaints of headaches in multiple contexts.  For instance, a November 2010 STR documents "morning headaches" as a symptom of his sleep apnea.  He also complained of headaches during service in 1999 related to "overheating & dehydration."  A June 2010 VA medical record notes an assessment of headaches with a "tension component" suspected.  And, a September 2012 private treatment record notes "more headaches when his neck pain gets worse," but also when he stopped a certain hypertension medication "about a year ago."  

On this basis, he is currently service-connected for multiple disabilities, including, as relevant, obstructive sleep apnea; major depression; chronic radiculopathy C5-7 with carpal tunnel syndrome and cubital tunnel syndrome, left upper extremity; degenerative disc disease, cervical spine, status post C5, C6 anterior diskectomy with allograft fusion and instrumentation; seasonal allergic rhinitis; and hypertension.

At present, a VA examination has not been conducted-and the evidence currently of record is too inadequate-to fully inform the Board's determination regarding (a) the most likely nature and (b) the most likely etiology of his headaches.  As such, a VA examination is needed.  

(The Board notes that the Veteran also raised an "undiagnosed illness" theory of entitlement at his Board hearing due to service in Southwest Asia, under 38 C.F.R. § 3.317.  At present, his service records do not establish such service.  Instead, the service records document that he was activated for service in Operation Enduring Freedom, but had no overseas service.  He also marked "No," on a VA Form 21-526 he completed in March 2007 where asked if he was stationed in the Gulf after August 1, 1990.  Thus, based on the evidence currently of record, it would not appear that he meets the minimum threshold requirement for consideration under § 3.317, which requires service in the Southwest Asia theater of operations during the Persian Gulf War, including in either Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.317(e).  Should further facts be developed on this question, this theory of entitlement may need to be revisited upon remand or at any later time.  See, e.g., 38 C.F.R. § 20.1100(b) (2014))  

Accordingly, the case is REMANDED for the following action:

1. After undertaking any preliminary development needed, such as obtaining any further treatment records reasonably identified by the Veteran, arrange for a VA examination to address the claimed headaches.  

Accordingly, the examiner is asked to review the relevant information in the record.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions:  

(a)  Provide a current diagnosis for any and all headache disorders found extant.  

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  

(c)  If not directly related to service on the basis of question (b), is any headache condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s) and identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


